Citation Nr: 1437235	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Whether the reduction of VA pension benefits based upon the Veteran's countable income as of February 1, 2007, was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1941 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the VA Pension Management Center (PMC) in Milwaukee, Wisconsin.  

The record shows that the Veteran requested a hearing before the Board on his Substantive Appeal filed in October 2012, but later withdrew his request in writing in March 2014.  

During the course of this appeal, the Veteran has raised concerns regarding the timeliness of his request for a waiver of an overpayment of pension benefits as well as the creation of the overpayment.  This matter has not been developed for appellate review and is not presently before the Board.  Moreover, the matter was most recently addressed by the Director of the Debt Management Center in a letter addressed to the Veteran in May 2012.  

In June 2014, the Board received additional evidence from the Veteran.  Some of this evidence is pertinent to the pension issue currently before the Board, but is duplicative of evidence already on file and considered by the Agency of Original Jurisdiction (AOJ).  

Thus, it is not necessary to refer this evidence the AOJ for its review in the first instance.  See 38 C.F.R. § 20.1304(c).  Some of the evidence pertains to a left knee disability claim that the Veteran filed in November 2011 and was decided in August 2012.  As this issue has not been developed for appellate review, it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1993 rating decision, the Veteran was granted nonservice-connected special monthly pension benefits at the rate based on the need of aid and attendance Beginning on December 1, 2006.

2.  In January 2011, the PMC notified the Veteran that he was found to have received additional income in 2007 and that an adjustment to his VA pension benefits was proposed effective on February 1, 2007.

3.  The PMC properly reduced the amount of the Veteran's pension benefits effective on February 1, 2007, based on additional countable income and excludable medical expenses for that year that had not been previously reported, and appropriately switched him to compensation benefits effective on February 1, 2007, as this represented the greater benefit to him.


CONCLUSION OF LAW

The reduction in monthly nonservice-connected pension benefits as of February 1, 2007, based on additional income and medical expenses in 2007 not been previously reported to VA, was proper, as was switching him to the greater compensation benefits effective on that date.  38 U.S.C.A. §§ 1503, 1521, 1522, 5112 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this appeal, the Veteran was initially notified in a January 2011 letter of the PMC's intention to adjust/terminate his monthly pension benefits due to his receipt of additional income in 2007 not previously of record.  He was given an opportunity to submit evidence and/or argument as to why the PMC should not adjust/terminate the monthly benefits and was advised to submit evidence from the payers who were shown to have provided income to him in 2007.  

Also, after the Veteran appealed the adjustment in his benefits, he and his representative were notified of the reasons for the action and were afforded the continued opportunity to present evidence and argument with respect to the claim.  

Otherwise, the Veteran has been provided notice of the requirements to inform the VA of any change in his income or net worth at the time of receipt of these benefits as well as in later award letters. 

Finally, the PMC made reasonable efforts to obtain relevant records from the SSA (per the August 2012 Statement of the Case) and other income sources and has provided the Veteran with the information it obtained as to the amount of reported income for 2007 and the identity of the payers.  

The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.


II.  Analysis

Facts

The Veteran was awarded Improved Pension benefits in June 1993.  He was awarded special monthly pension based on the need for aid and attendance in May 2007, made effective on December 1, 2006.  

In June 2009, VA notified the Veteran by letter that an income review in 2007 revealed discovered income for 2007 that did not agree with an income report that he furnished to VA in connection with his claim.  

The Veteran, in turn, informed VA in a September 2009 letter that he checked with his income tax accountant who agreed that he did not receive as much income as VA reported.  He also reported that he had unreimbursed medical expenses in the amount of $8,788.00 for 2007.  He further reported the amount of home interest and taxes that he paid that year.  

In June 2010, the RO granted service connection for bilateral hearing loss and assigned a 20 percent rating for the disability effective the date of the Veteran's November 2006 claim.  The Veteran was notified of this decision in June 2010 and informed that he was not able by law to receive both pension and compensation benefits at the same time and would continue receiving his pension payment of $665.00 (per month) since this was the greater benefit.

By letter dated in January 2011, the PMC informed the Veteran that it was proposing to stop his pension effective on February 1, 2007, due to excessive income.  The PMC noted that contrary to the Veteran's report of receiving $5,313.87 from three specified payers in 2007, evidence showed that he actually received $14,523.00 from these payers for a total income for VA purposes of $25,293.00.  

The PMC informed him that this amount exceeded the maximum annual income limit of $18,234.00 for a veteran with aid and attendance benefits.  Also, the Veteran was informed that, since it was not known when in 2007 he received the income, it would be assumed that it was first received in January.  The Veteran was further informed that if he disputed the amount of income shown, he should contact the identified payers and obtain a statement, with their letterhead, and signed by an appropriate official, showing that he had not received the income and explaining why it was reported under his Social Security number.  

In addition, the Veteran was told that, since he had been rated 20 percent service connected as of November 2006, it was being proposed that he be switched to "service connected pension" effective on February 1, 2007.  

It should also be noted that the Veteran was erroneously informed in this letter that he had investments with a net capital of $113,779.049.00.  In this regard, VA subsequently informed him in January 2012 that this figure had been reported in error and had not been used in computing his income.

In March 2011, the PMC informed the Veteran that it had not received a reply to its January 2011 letter and that, based on evidence of excessive income, his pension was being stopped effective on February 1, 2007.  The PMC again informed the Veteran that, if he disputed the amount of income from the provided list of payers, he should contact that payers and have them provide a statement on their letterhead and signed by an appropriate official showing that he had not received the income, as well as provide an explanation of why it had been reported under his Social Security number.  

The PMC also informed him that he was being switched to "service connected pension" effective on February 1, 2007, based on his service-connected disability rated 20 percent disabling.  

The Veteran reported in a statement dated in November 2011 that he never said he received $5,313.87 in interest from his investments.  He explained that he said that his income was about $21,300.00 and that he did not count $4000.00 because his medical bills had been so high that he had to take money out of his Money Market account.

In a letter dated in January 2012, the PMC informed the Veteran that, per his September 2011 correspondence and report of 2007 medical expenses, the $14,523.00 in unreported income as detailed previously, as well as the $11,346.00 annual 2007 Social Security income, had been offset by $8928.00 in medical expenses.  

The PMC explained that although he reported that his expenses amounted to $8,951.00, this amount had been reduced by $22.35 due to a mileage rate discrepancy.  

This amount was further adjusted by $546.00 to account for the 5% medical deductible, thus bringing his 2007 income for VA purposes to $17,487.00.  The Veteran was informed that, while this income did not exceed the MAPR of $18,234.00, it required a reduction in pension benefits (rather than a termination of pension benefits).  He was also informed that the reduction amounted to $747.00 in pension benefits annually and approximately $62.25 per month.  

The RO explained that, since his service connected disability compensation was the greater benefit, at $225.00 a month, there would be no change in his award at that time.


Law and Regulations

Nonservice-connected improved pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disability, which is not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a).  Additionally, as is pertinent here, such veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a) (2013).

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  

Under 38 C.F.R. § 3.272, exclusions from countable income for the purpose of determining entitlement to improved pension includes:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12. 38 C.F.R. § 3.273(b)(2).

As of December 1, 2006, the MAPR for a Veteran with no dependents and in need of aid and attendance, the benefit was $18,234.00 annually.  See 38 C.F.R. § 3.23(a)(2); see also www.vba.va.gov/bin/21/rates/pen0107.


Discussion

As stated, the Veteran's countable income for 2007 was calculated by the RO as being $17,487.  He was appropriately informed that his income consisted of $11,346.00 in Social Security benefits and $14, 523.00 in other income.  

The Veteran was further informed that his income was adjusted by $8928.00 in medical expenses that included consideration of a mileage discrepancy of $25.22, and a 5% medical deductible of $546.00.  

The Veteran was also informed that, although his income did not exceed the MAPR of $18,234.00, the calculation still resulted in a reduction in pension benefits (rather than a termination of pension benefits).  

In addition, the Veteran was told that the reduction amounted to $747.00 in pension benefits annually or approximately $62.25 per month.  To the extent that he now asserts in various statements that he did not actually receive the amount that VA reported,  he has not produced any evidence in support his position.  

This is despite VA's requests sent to him in January 2011 and again in March 2011 that if he disputed receiving the income shown, he should contact the payers and have them provide a statement on their letterhead showing that he did not receive the income and explain why it had been reported under his Social Security number.  

When VA informed the Veteran in the March 2011 decision letter that it had evidence showing that he received $14,523 from three specified payers in 2007 despite his report of receiving only $5,313.87, he responded in November 2011 by claiming that he never said he only received $5313.87.  

The Veteran explained that he merely stated that his income (in 2007) was about $21,300.00 and that he did not count $4000.00 because his medical bills had been so high that he had to take money out of his Money Market account.  He further reported the amount of home interest and taxes that he paid that year.  

It appears from the Veteran's statements that he is arriving at his income in 2007 after deducting his household and living expenses for that year.  However, these expenses are not listed as exclusions from income for VA pension purposes.  38 C.F.R. § 3.272.  

The pertinent regulation requires that the computation of income for VA pension purposes include payments of any kind from any source during the 12-month annulization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  

The exclusions under § 3.272 as set out above do not include the type of household and living expenses that the Veteran is using in calculating his income in 2007.  

Accordingly, the Board finds that the Veteran has not counted income for 2007 that was included as income not previously reported resulting in a total amount of $17,487.00.  

In light of this and the MAPR for that year of $18,234.00, a reduction in his pension benefits effective on February 1, 2007, was appropriate.  The Veteran also asserted that the cost of his car and house cleaning expenses should be included as medical expenses, but these expenses are not medical in nature.  

While the Board is sympathetic to the Veteran's contentions regarding his financial concerns, it is without authority to grant this claim on an equitable relief basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, as VA is required by law to adjust pension payments whenever a Veteran's income changes, the Board finds that the Veteran's award of nonservice-connected pension with aid and attendance benefits was properly reduced as of February 1, 2007 based on his receipt of income not previously reported to VA.  

Accordingly, on this record, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Moreover, as his compensation payments effective on February 1, 2007, constituted a greater benefit, the election of compensation payments effective on February 1, 2007, was a proper action on the part of the RO.



ORDER

To the extent that the reduction of the Veteran's pension benefits and the election of the higher amount of compensation payments effective on February 1, 2007 was proper, the appeal is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


